TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00564-CV


OTE Group, Inc. and Organic Style Lab, Inc., Appellants

v.

RJB Operating, LLC, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. D-1-GN-07-001447, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellants OTE Group, Inc. and Organic Style Lab, Inc. have filed a Motion to
Dismiss in which they assert that they have settled their dispute with appellee RJB Operating, LLC
and wish to have this appeal dismissed.  We grant their motion and dismiss this appeal.


  
						G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Waldrop and Henson
Dismissed on Appellants' Motion
Filed:   January 9, 2008